ROTHENBERG, J.
Benjamin Schumacher (“the defendant”) pled guilty to grand theft and dealing in stolen property in exchange for a sentence of probation and the payment of restitution to the victim. Following a restitution hearing, the trial court ordered restitution for six of the items stolen for a total restitution amount of $28,400. Based on our review of the evidence and the State’s partial confession of error regarding the *995restitution ordered for two of the items — a sleigh bed ($1,200) and a Spode china set ($1,200) — we affirm the restitution ordered for the silver tray, two table tops, and Edwardian bedroom set and reverse the restitution ordered for the sleigh bed and Spode china set, as there was insufficient evidence to support the amounts ordered on those two items. See Thompson v. State, 68 So.3d 425, 426 (Fla. 4th DCA 2011) (providing that “[fjair market value is calculated by reference to four factors: (1)the original market cost; (2) the manner in which the items were used; (3) the general condition and quality of the items; and (4) the percentage of depreciation”).
Affirmed in part; reversed in part.